UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-1592


DARRELL P. HARRIS,

                      Plaintiff – Appellant,

          v.

POLICE NATHAN ULMER, in both his official and individual
capacity as a Police of the Baltimore City Police
Department; SERGEANT NATALIE PRESTON, in both her official
and individual capacity as a Police of the Baltimore City
Police Department,

                      Defendants – Appellees,

          and

BALTIMORE CITY POLICE DEPARTMENT; ANTHONY W. BATTS, in his
official capacity as Commissioner of the Baltimore City
Police Department; 6 UNKNOWN POLICE & K9 DOG, in both their
official and individual capacity as a Police of the
Baltimore City Police Department; MAYOR & CITY COUNCIL OF
BALTIMORE CITY; STEPHANIE RAWLINGS-BLAKE, in both their
official and individual capacities; GOVERNOR AND THE STATE
OF MARYLAND; GOVERNOR MARTIN O’MALLEY, in both his official
and individual capacity as Governor,

                      Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:14-cv-02470-JFM)


Submitted:   September 13, 2016       Decided:   September 16, 2016
Before TRAXLER, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Darrell P. Harris, Appellant Pro Se.    Frederic Nelson Smalkin,
Jr., Assistant Solicitor, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      Darrell       P.    Harris        appeals     the     district       court’s       order

granting Defendants summary judgment on his civil rights claims

against     them.         We     have      reviewed       the    record        and   find   no

reversible error.           Accordingly, we deny as moot Harris’ motion

for stay of the district court proceedings pending appeal, deny

Appellees’ motion to strike Harris’ motion for stay, and affirm

the district court’s order.                 Harris v. Ulmer, No. 1:14-cv-02470-

JFM   (D.   Md.     filed       May   6,    2016,   entered       May     9,    2016).      We

dispense     with        oral    argument      because          the    facts     and     legal

contentions       are    adequately        presented       in    the    materials      before

this court and argument would not aid the decisional process.



                                                                                     AFFIRMED




                                              3